 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered as of July 5,
2009 (the “Effective Date”), by and between Unitek USA, LLC, a Delaware limited
liability company (“Unitek”), and C. Scott Hisey (“Employee”).
 
WHEREAS, Unitek desires to continue the employment of Employee in an executive
capacity, and Employee desires to be employed by Unitek in such capacity, under
the terms and pursuant to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements hereinafter contained and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, Unitek and Employee
hereby agree as follows:
 
1.           Definitions.  As used in this Agreement, the words and terms
hereinafter defined have the respective meanings ascribed to them.
 
(a)           “Affiliate” means, with respect to any Person, any Person who,
directly or indirectly, controls, is controlled by or is under common control
with that Person, including such Person’s subsidiaries; provided that for
purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.
 
(b)           “Board” means the Board of Directors of Unitek.
 
(c)           “Cause” means the occurrence of one or more of the following
events:
 
(i)                           Employee has (A) committed willful misconduct,
gross insubordination, and/or gross negligence in the performance of his duties
to Unitek or any of its Affiliates, (B) willfully disregarded Unitek’s code of
conduct, employee’s manual or any reasonable and lawful policies applicable to
all of its senior management or (C) willfully failed to comply with the
reasonable and lawful directives of the Board, and, in each case, such action,
inaction or failure has had, or could reasonably be expected to have, a
materially detrimental effect on Unitek or any of its Affiliates as determined
in good faith by the Board; or


(ii)                           Employee has breached any material term or
provision of this Agreement or any other written agreement between Employee and
Unitek or any of its Affiliates, which breach is not cured by Employee within
ten (10) business days after receipt of written notice of such breach given by
Unitek; provided, however, that such notice and cure period shall not be
required for repeated offenses; or


(iii)                           the Board has determined in good faith, after
conducting an investigation, that Employee has committed an act of fraud or
theft against Unitek or any of its Affiliates or any wrongful act or omission
intended to result in the personal enrichment of Employee or of Employee’s
spouse, parents or descendants (whether by blood or adoption and including
stepchildren) or the spouses of such individuals in violation of law or of
Employee’s duty of loyalty to Unitek or any of its Affiliates at the expense,
directly or indirectly, of Unitek or any of its Affiliates, and such act or
omission was not disclosed to and approved by the Board prior to taking such act
or omission; or

 

--------------------------------------------------------------------------------

 



(iv)                           Employee has been convicted, or entered into a
plea of nolo contendere, of any felony or other offense involving fraud or moral
turpitude, or convicted, or entered into a plea of nolo contendere, of any other
offense that will, in the good faith opinion of the Board, adversely affect
Unitek’s or any of its Affiliates’ prospects or reputation or Employee’s ability
to perform Employee’s obligations or duties to Unitek or any of its Affiliates.


(d)           “Complete Disability” means the inability of Employee, due to
illness or accident or other mental or physical incapacity, as determined in
writing by a licensed physician, to perform any of his obligations under this
Agreement for a period of one hundred eighty (180) calendar days in the
aggregate over a period of three hundred sixty (360) consecutive calendar days,
such “Complete Disability” to become effective upon the expiration of such one
hundred eightieth (180th) day.
 
(e)            “Good Reason” means the occurrence of one or more of the
following, subject to Unitek’s right to cure the circumstances giving rise to
such occurrence within twenty (20) business days of Unitek’s receipt of written
notice in accordance with Section 11:  (i) assignment to Employee of any duties
inconsistent, in the aggregate, in any material respect with this Agreement;
(ii) a reduction in the Base Salary (as defined below) of Employee (other than a
reduction of base salary of all Unitek senior management due to poor financial
performance of Unitek or any of its Affiliates); (iii) any material breach of
this Agreement by Unitek, which is not cured by Unitek within twenty (20)
business days after receipt of written notice of such breach given by Employee.
 
(f)           “Confidential Information” means any information (i) in any form
created by Unitek’s employees, or any employees of its Affiliates (including
such information created by Employee during his course of employment with
Unitek), consultants or agents or otherwise developed or acquired by Unitek or
any of its Affiliates, regardless of the medium or media by which such
information is recorded or communicated, that is known by or in the possession
of Employee being neither in the public domain nor routinely available to third
parties, and (ii) if directly or indirectly disclosed to Unitek’s or any of its
Affiliates’ competitors would (A) assist such competitors in competing against
Unitek or any of its Affiliates, (B) diminish or eliminate any competitive
advantage enjoyed by Unitek or any of its Affiliates, (C) cause financial injury
or loss to Unitek or any of its Affiliates or (D) reveal proprietary information
or trade secrets of Unitek or any of its Affiliates; provided, however, the term
“Confidential Information” does not include any information that (i) is publicly
available or (ii) becomes available without violation of this Agreement.
 
(g)            “Person” means any individual, firm, partnership, joint venture,
venture capital fund, association, trust, trustee, executor, administrator,
legal personal representative, estate, group, corporate body (including a
limited liability company and an unlimited liability company), corporation,
unincorporated association or organization, governmental authority, syndicate or
other entity, whether or not having legal status.
 
2.           Employment.  Subject to the terms and pursuant to the conditions in
this Agreement, Unitek hereby employs Employee during the Term (as defined
below) to serve as the Chief Executive Officer of Unitek USA.
 
3.           Duties of Employee.  Employee shall have such authority and perform
such duties assigned to Employee by the Board and as are generally associated
with the duties and authority of the Chief Executive Officer of Unitek USA,
including (i) developing and overseeing implementation of Unitek’s strategic and
operating plans and (ii) retaining and developing Unitek’s management
personnel.  In the performance of his duties hereunder, Employee shall report
regularly and directly to the Board.  Employee shall devote all of his business
time and effort to Unitek and its Affiliates and Employee shall not be required
to report to any other individual.
 
- 2 -

--------------------------------------------------------------------------------


 
4.           Acceptance of Employment.  Employee hereby unconditionally accepts
the employment set forth hereunder, under the terms and pursuant to the
conditions set forth in this Agreement.  Employee hereby covenants and agrees
that, during the Term, Employee shall not, without the prior written approval of
the Board, become employed by or engaged in any business activity other than
that of Unitek and its Affiliates.  Notwithstanding the foregoing, Employee may
manage personal investments or engage in charitable activities that do not
substantially interfere with Employee’s obligations under this Agreement.
 
5.           Term.  Employee’s employment by Unitek under this Agreement shall
commence on the Effective Date and shall continue for three (3) years from the
Effective Date, subject to termination in accordance with the provisions of this
Agreement.  The period of Employee’s employment hereunder shall be referred to
herein as the “Term”. Additionally, at the expiration of the Term, the Agreement
will continue, automatically, on a year-to-year basis, unless one party gives
the other party written notice of intent not to continue the contract at least
one hundred and eighty (180) days before the expiration of the initial Term or
continued Term then in effect;
 
6.           Compensation to Employee.  For and in complete consideration for
Employee’s full and faithful performance of his duties under this Agreement,
Unitek hereby covenants and agrees to pay to Employee, and Employee hereby
covenants and agrees to accept from Unitek, the following items of compensation:
 
(a)           Base Salary.  During the Term, Unitek shall pay Employee an annual
base salary of $325,000 (the “Base Salary”), effective as of the Effective Date,
payable in equal and regular installments (but not less often than monthly) in
accordance with Unitek’s then current payroll practices.  The Base Salary may be
increased, but shall not be decreased, at any time during the Term in the sole
discretion of the Board.
 
(b)           Incentive Bonus.  Employee shall be eligible to receive an
incentive compensation bonus (a “Bonus”) pursuant to an incentive bonus program
to be implemented by Unitek.  Under such incentive bonus program, Employee shall
be eligible to receive a target Bonus of $225,000 per calendar year conditioned
upon the achievement of annual operational and financial milestones mutually
developed by Unitek and Employee, approved by the Board, and subject to upward
or downward adjustment based upon over or under achievement of such annual
operational and financial milestones.  Any such Bonus shall be payable by Unitek
to Employee in accordance with the terms of the applicable incentive bonus
program, which is incorporated herein.  Notwithstanding anything to the contrary
herein, any Bonus shall be payable as promptly as possible following
determination or calculation, but in any event within thirty (30) days following
the delivery of audited financial statements for the prior fiscal year. Any
bonus paid in Year One of employment will be prorated to start date.
 
(c)           Employee Benefit Plans.  During the Term, Employee, if otherwise
eligible, shall be included in any pension plans, retirement plans, company life
insurance plans, medical and/or hospitalization plans, bonus plans, stock option
plans and/or any and all other benefit or incentive plans which may be placed in
effect by Unitek for its senior management.  The benefits provided for in this
Section 6(c) shall be subject to Unitek’s policies in effect from time to time,
which may be amended by Unitek in its sole discretion, and in the case of
insured benefits, to the applicable contract of insurance.
 
- 3 -

--------------------------------------------------------------------------------


 
(d)           Options.1  The undersigned Employee has previously been granted
Options pursuant to the Agreement dated September 2007 which is incorporated
herein.  Nothing in this Agreement shall cancel, change, modify, and/or affect
the Employee’s entitlement to those Options.
 
(e)           Expense Reimbursement.  During the Term, Unitek shall either pay
directly or reimburse Employee for Employee’s reasonable and documented expenses
incurred for the benefit of Unitek in accordance with Unitek’s then current
policy regarding expenditures and reimbursement.
 
(f)           Vacations and Holidays.  During the Term and commencing as of the
Effective Date, Employee shall be entitled to annual paid vacation leave in
accordance with Unitek’s standard paid time off policy then in effect for senior
management.
 
7.           Termination.  Employee’s employment with Unitek may be terminated
in accordance with the provisions set forth below.
 
(a)           Death or Disability of Employee.  Employee’s employment with
Unitek shall terminate upon the death or Complete Disability of Employee;
provided, however, that in the event of termination due to death or Complete
Disability, (A) Unitek shall pay to Employee or his estate, custodian,
conservator or trustee, as applicable, as soon as practicable (allowing Unitek a
reasonable period of time to calculate such amounts) any and all of Employee’s
salary, benefits and other compensation earned through the date of such
termination of employment and (B) Unitek shall, subject to execution and
delivery by Employee or his estate, custodian, conservator or trustee, as
applicable, of a release in substantially the form attached hereto as Exhibit A
(with such changes as may reasonably be required by Unitek to reflect changes in
law or the circumstances surrounding Employee’s release, the “Release”), which
Release shall not have been revoked by Employee or his estate, custodian,
conservator or trustee, as applicable, pursuant to the terms thereof (and all
applicable statutory revocation periods have expired), and subject to Employee’s
continued compliance with Section 8 and Section 9, (x) pay to Employee or his
estate, custodian, conservator or trustee, as applicable, an amount equal to his
Base Salary (at the rate then in effect) for no less than a period of
twelve (12) months after the date of such termination of employment, payable in
accordance with Unitek’s then current payroll practices and (y) assess,
reasonably promptly following such termination of employment and as of the date
of such termination, the operational and financial milestones established for
the Bonus for the calendar year in which Employee is so terminated; and to the
extent such operational and financial milestones are being achieved at the time
of such termination, Unitek shall pay Employee or his estate, custodian,
conservator or trustee, as applicable, the applicable pro-rata portion of such
Bonus in equal increments over no less than a twelve (12) month period after the
date of such termination of employment, payable in accordance with Unitek’s then
current payroll practices.
 
 

 
 

--------------------------------------------------------------------------------

1 The terms of each option will be set forth in the applicable Award, but will
include, without limitation, (i) an exercise price of $1.00 per share (based
upon an expected equity cost for HM Capital of $1.00 per share, but is subject
to adjustment based on the final equity cost to HM Capital), (ii) full vesting
upon a change of control (not an IPO), (iii) a $3.00 per share (based on an
expected equity cost for HM Capital of $1.00 per share, but is subject to
adjustment based on the final equity cost to HM Capital) return requirement upon
exit for performance options to become exercisable and (iv) upon Employee’s
termination or resignation from Unitek for any reason, Employee will have 30
days to exercise any vested and exercisable options.
 

 
- 4 -

--------------------------------------------------------------------------------

 

 
(b)           Cause or Without Good Reason.  Employee’s employment with Unitek
shall terminate upon (i) Unitek giving written notice to Employee of the
termination of such employment for Cause or (ii) Employee giving written notice
to Unitek of the termination of such employment without Good Reason; provided,
however, that in the event of termination for Cause or without Good Reason,
Unitek shall pay to Employee as soon as practicable (allowing Unitek a
reasonable period of time to calculate such amounts) any and all salary,
benefits and other compensation earned through the date of such termination of
employment.  Employee shall not be entitled to any additional compensation other
than the compensation aforementioned in this paragraph.
 
(c)           Expiration of Agreement.  Employee’s employment with Unitek shall
terminate upon expiration of this Agreement; provided, however, that in the
event of termination for expiration of the Agreement, Unitek shall pay to
Employee as soon as practicable (allowing Unitek a reasonable period of time to
calculate such amounts) any and all salary, benefits and other compensation
earned through the date of such termination of employment.  For termination upon
expiration of the Agreement to occur, the parties must comply with paragraph 5
of this Agreement.
 
(d)           Without Cause; For Good Reason.
 
(i)           Without Cause.  Employee’s employment with Unitek shall terminate
upon Unitek giving written notice to Employee of the termination of such
employment without Cause; provided, however, in the event of termination without
Cause, (A) Unitek shall pay to Employee as soon as practicable (allowing Unitek
a reasonable period of time to calculate such amounts) any and all of Employee’s
salary, benefits and other compensation earned through the date of such
termination of employment and (B) Unitek shall, subject to Employee’s execution
and delivery of a release in substantially the form attached hereto as Exhibit A
(with such changes as may reasonably be required by Unitek to reflect changes in
law or the circumstances surrounding Employee’s release, the “Release”), which
Release shall not have been revoked by Employee pursuant to the terms thereof
(and all applicable statutory revocation periods have expired), and subject to
Employee’s continued compliance with Section 8 and Section 9, (x) pay to
Employee an amount equal to his Base Salary (at the rate then in effect) for no
less than a period of twenty-four (24) months after the date of such termination
of employment, payable to Employee in accordance with Unitek’s then current
payroll practices and (y) assess, reasonably promptly following such termination
of employment and as of the date of such termination, the operational and
financial milestones established for the Bonus for the calendar year in which
Employee is so terminated; and to the extent such operational and financial
milestones are being achieved at the time of such termination, Unitek shall pay
Employee the applicable pro-rata portion of such Bonus in equal increments over
no less than a twelve (12) month period after the date of such termination of
employment, payable to Employee in accordance with Unitek’s then current payroll
practices.
 
(ii)           For Good Reason.  Employee’s employment with Unitek shall
terminate upon Employee giving written notice to Unitek of the termination of
such employment for Good Reason (so long as such notice is given within thirty
(30) days of the occurrence of such Good Reason); provided, however, in the
event of termination for Good Reason, (A) Unitek shall pay to Employee as soon
as practicable (allowing Unitek a reasonable period of time to calculate such
amounts) any and all of Employee’s salary, benefits and other compensation
earned through the date of such termination of employment and (B) Unitek shall,
subject to Employee’s execution and delivery of the Release, which Release shall
not have been revoked by Employee pursuant to the terms thereof (and all
applicable statutory revocation periods have expired), and subject to Employee’s
continued compliance with Section 8 and Section 9, (x) pay to Employee an amount
equal to his Base Salary (at the rate then in effect) for no less than a period
of twenty-four (24) months after the date of such termination of employment,
payable to Employee in accordance with Unitek’s then current payroll practices
and (y) assess, reasonably promptly following such termination of employment and
as of the date of such termination, the operational and financial milestones
established for the Bonus for the calendar year in which Employee is so
terminated; and to the extent such operational and financial milestones are
being achieved at the time of such termination, Unitek shall pay Employee the
applicable pro-rata portion of such Bonus in equal increments over no less than
a twelve (12) month period after the date of such termination of employment,
payable to Employee in accordance with Unitek’s then current payroll practices.
 
- 5 -

--------------------------------------------------------------------------------


 
(e)           COBRA.  If termination of the Employee occurs pursuant to
Paragraph 7(a), (c), and/or (d), the Company will pay the expense of COBRA for
the Employee to maintain the Employee’s benefits eligible to continue under
COBRA, at the same level as the date of termination, for a period of twelve (12)
months.
 
(f)           Full Satisfaction.  Employee acknowledges that the payment by
Unitek of the amounts specified in this Section 7 shall constitute full and
final satisfaction of any entitlement that Employee may have arising from, or in
any way related to, Employee’s employment hereunder, including the termination
of such employment; provided, however, that Employee’s rights with respect to
the Award and the options granted thereunder shall be governed by the terms and
conditions set forth in the Unitek Holdings, Inc. Equity Incentive Plan and such
Award.
 
8.           Confidentiality.
 
(a)           Employee hereby warrants, covenants and agrees that, without the
prior express written approval of Unitek, Employee shall hold in the strictest
confidence and shall not disclose to any Person any Confidential
Information.  The provisions of this Section 8 shall not prohibit the disclosure
of Confidential Information by Employee to the extent required by any
governmental authority or by applicable law.  If Employee receives such a demand
for disclosure: (i) Employee shall give written notice thereof to Unitek as
promptly as is reasonably practicable after he learns of any such demand, (ii)
Employee agrees to cooperate with Unitek to prevent or limit such disclosure and
(iii) Employee agrees to only disclose that amount of Confidential Information
that is expressly required to be disclosed.  The warranty, covenant and
agreement set forth in this Section 8 shall not expire and shall survive this
Agreement and be binding upon Employee without regard to the passage of time or
other events.
 
(b)           The violation of any of the terms of this Section 8 by Employee
would cause irreparable injury to Unitek, the amount of which will be impossible
to estimate or determine and which cannot be adequately compensated by monetary
damages.  Accordingly, the remedy at law for any breach of this Section 8 will
be inadequate.  Therefore, notwithstanding Section 20, Unitek will be entitled
to a temporary and permanent injunction, restraining order or any other
equitable relief from any court of competent jurisdiction in the event of any
breach or threatened breach of this Section 8 by Employee without the necessity
of proving actual damage or posting of any bond whatsoever.
 
9.           Restrictions on Activities of Employee.
 

 
- 6 -

--------------------------------------------------------------------------------

 

(a)           Acknowledgments.  Employee and Unitek acknowledge and agree that:
 
(i)           Employee is being employed hereunder in a key capacity with Unitek
and that Unitek is engaged in a highly competitive business and that the success
of Unitek’s business in the marketplace depends upon its goodwill and reputation
for quality and dependability.
 
(ii)           Employee will have access to Confidential Information in
performing his duties for Unitek under this Agreement.
 
(iii)           Reasonable limits may be placed on Employee’s ability to compete
against Unitek and its Affiliates that are engaged in the Business (as defined
below) to the extent that they protect and preserve the legitimate business
interests and goodwill of Unitek and/or its Affiliates that are engaged in the
Business, and that the limits contained herein are in consideration for and as
an inducement for, among other things, Employee’s right to receive the options
to purchase common stock of Holdings set forth in Section 6(d).
 
(iv)           The covenants and undertakings by Employee contained in this
Section 9 relate to matters which are of a special, unique and extraordinary
character, and a violation of any of the terms of this Section 9 will cause
irreparable injury to Unitek, the amount of which will be impossible to estimate
or determine and which cannot be adequately compensated by monetary
damages.  Accordingly, the remedy at law for any breach of this Section 9 will
be inadequate.  Therefore, notwithstanding Section 20, Unitek will be entitled
to a temporary and permanent injunction, restraining order or any other
equitable relief from any court of competent jurisdiction in the event of any
breach or threatened breach of this Section 9 by Employee without the necessity
of proving actual damage or posting of any bond whatsoever.  Employee consents
to jurisdiction and venue in the Federal or State courts of Montgomery County,
Pennsylvania for such equitable relief.
 
(v)           The rights and remedies provided by this Section 9 are cumulative
and in addition to any other rights and remedies which Unitek may have hereunder
or at law or in equity.  The parties hereto agree that, if any arbitrator or
court of competent jurisdiction determines that a specified time period, a
specified geographical area, a specified business limitation or any other
relevant feature of this Section 9 is unreasonable, arbitrary or against public
policy, then a lesser period of time, geographical area, business limitation or
other relevant feature which is determined by such arbitrator or court to be
reasonable, not arbitrary and not against public policy may be enforced against
the applicable party.
 
(b)           Non-Competition Restrictions.  During the Non-Competition Period
(as defined below), Employee will not, anywhere in the Territory (as defined
below), directly or indirectly, alone or as principal, agent, employee, officer,
director, trustee, employer, consultant, investor or partner, enter the employ
of, or render services to, or own any stock or any other ownership interest in,
or make any financial investment in, any person, business or entity which is a
Competitor (as defined below) to Unitek and/or it Affilaites; provided, however,
that the ownership of not more than two percent (2%) of the outstanding
securities of any class of securities listed on a national exchange or
inter-dealer quotation system shall not constitute a violation of this Section
9(b).  For purposes of this Agreement, a business or entity shall be considered
a “Competitor” as of any point in time during the Non-Competition Period if it
engages in the business of providing outsourced services to the
telecommunications, satellite, broadband cable, cellular/wireless tower,
utility, power, management services, government, security or home services
industries, or that otherwise competes with Unitek or any of its Affiliates
within the Territory (the “Business”).  For purposes of this Agreement, the
“Non-Competition Period” shall mean the period commencing on the Effective Date
and ending twenty-four (24) months after the date Employee’s employment is
terminated.  For purposes of this Agreement, “Territory” means anywhere in the
United States of America and Canada.
 
- 7 -

--------------------------------------------------------------------------------


 
(c)           Non-Solicitation Restrictions.  During the Non-Competition Period,
Employee will not, directly or indirectly, (i) solicit the employment or
services of any individual who upon termination of Employee’s employment with
Unitek or within twelve (12) months prior thereto, was known by Employee to be
employed by Unitek or any of its Affiliates (each such individual, a “Unitek
Affiliate”), (ii) hire any Unitek Affiliate or (iii) solicit any customer or
supplier of Unitek or any of its Affiliates to terminate its arrangement with
Unitek or any of its Affiliates, otherwise change its relationship with Unitek
or any of its Affiliates, or establish any relationship, directly or indirectly,
with Employee for any business purpose that is competitive with the Business.
 
10.           Deductions and Withholdings.  All payments made to Employee
pursuant to this Agreement shall be subject to all applicable statutory
deductions and withholding amounts.
 
11.           Notices.  Any notices or other communications required or
permitted hereunder shall be in writing, and shall be sufficiently given if made
by hand delivery, by overnight courier or by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows (or at such
other address as may be substituted by notice given as herein provided):
 
to Unitek:
Unitek USA, LLC
 
c/o HM Capital Partners LLC
 
200 Crescent Court, Suite 1600
 
Dallas, Texas 75201
 
Facsimile: (214) 740-7888
 
Attention:  Peter Brodsky
   
with copies to:
Weil, Gotshal & Manges LLP
 
200 Crescent Court, Suite 300
 
Dallas, Texas 75201
 
Facsimile: (214) 746-7777
 
Attention: S. Scott Parel
   
to Employee:
[Name]
 
[Address]
 
[Address]
   
with copies to:
 [Name]
 
[Address]
 
[Address]
 
Attention:
 
Facsimile:
   

Any notice or communication hereunder shall be deemed to have been given or made
as of the date so delivered if delivered by hand or overnight courier and five
(5) calendar days after mailing if sent by registered or certified mail (except
that a notice of change of address shall not be deemed to have been given until
actually received by the addressee).
 

 
- 8 -

--------------------------------------------------------------------------------

 

12.           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of Pennsylvania applicable therein,
without giving effect to the principles of conflict of laws thereof.
 
13.           Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that Employee shall not assign this Agreement or delegate his
duties hereunder without the prior written consent of Unitek.  Any purported
assignment in violation of this Section 13 shall be null and void and of no
force or effect.
 
14.           Amendment or Modification.  This Agreement may not be amended,
modified, changed or altered except by a writing signed by the Chief Executive
Officer of Unitek and Employee.
 
15.           Waiver.  None of the terms of this Agreement, including this
Section 15, or any term, right or remedy hereunder shall be deemed waived unless
such waiver is in writing and signed by the party to be charged therewith and in
no event by reason of any failure to assert or delay in asserting any such term,
right or remedy or similar term, right or remedy hereunder.
 
16.           Interpretation.  Titles of sections are for convenience only and
are not to be considered a part of this Agreement.  Whenever the terms “hereof,”
“hereby,” “herein,” or words of similar import are used in this Agreement they
shall be construed as referred to this Agreement in its entirety rather than to
a particular section or provision, unless the context specifically indicates to
the contrary.  Any reference to a particular “Section” or “paragraph” shall be
construed as referred to the indicated section or paragraph of this Agreement
unless the context indicates to the contrary.  The use of the term “including”
herein shall be construed as meaning “including, without limitation.”  All
references to “$” shall be references to legal currency of the United States of
America.
 
17.           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party’s anticipated
benefits under this Agreement.
 
18.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same agreement.
 
19.           Complete Agreement.  This Agreement constitutes the entire
agreement and supersedes all other prior agreements, term sheets and
undertakings, both written and oral, among the parties with respect to the
subject matter hereof, including, without limitation, that certain Employment
Agreement, dated as of September 27, 2007, by and between Unitek and Employee.
However, nothing in this paragraph shall affect the grant of Options to the
Employee pursuant to the Agreement dated September 27, 2007 (see, Paragraph 6(d)
above).
 
 
- 9 -

--------------------------------------------------------------------------------


 
20.           Confidential Arbitration of Disputes.  Except as otherwise
provided in Section 8 and Section 9 of this Agreement, any controversy or claim
arising out of or relating to this Agreement or the breach thereof, relating to
the Release or arising out of Employee’s employment or the termination of that
employment (including any claims of unlawful employment discrimination whether
based on age or otherwise) shall, to the fullest extent permitted by law, be
resolved by binding confidential arbitration, under the auspices of the American
Arbitration Association (“AAA”) in Philadelphia, Pennsylvania, before three
neutral and independent arbitrators licensed to practice law and in accordance
with the Commercial Rules of the AAA.  In the event that any person or entity
other than Employee or Unitek is a party with regard to any such controversy or
claim, such controversy or claim with such third party shall be submitted to
confidential arbitration subject to such other person or entity’s
agreement.  However, with the exception of Section 8 and Section 9, all disputes
between Unitek and Employee shall be arbitrated.  Any award rendered in any
arbitration shall be final and conclusive upon the parties to the arbitration,
and the judgment thereon may be entered in the highest court of the forum (state
or federal) having jurisdiction over the issues addressed in the
arbitration.  This Section 20 shall be specifically enforceable.  Nothing in
this Section 20 shall prevent Unitek from seeking injunctive or equitable relief
from any court of appropriate jurisdiction as provided in Section 8 and
Section 9.
 
21.           Employee Representation. Employee acknowledges that he has
negotiated and entered into this Agreement with the full advice and
representation of legal counsel specifically retained for such purpose.
 
[The Remainder of This Page Is Intentionally Left Blank.]
 


 

 
- 10 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.
 
UNITEK:
 
Unitek USA, LLC
 
 
By:  /s/ Peter Brodsky

--------------------------------------------------------------------------------

Name: Peter Brodsky
Title: Chairman
 
 
EMPLOYEE:
 
 
 
/s/ C. Scott Hisey

--------------------------------------------------------------------------------

C. Scott Hisey

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF RELEASE


This Release (this “Release”) dated as of ________, 20__ (the “Execution Date”),
is made by and between Unitek USA, LLC, a Delaware limited liability company
(“Unitek”), and _________________ (“Employee”).
 
WHEREAS, the parties hereto entered in that certain Employment Agreement,
executed _____________, 2008 (the “Employment Agreement”);
 
WHEREAS, Employee’s employment with Unitek has been terminated in a manner
described in Section 7(c) of the Employment Agreement;
 
WHEREAS, pursuant to Section 7(c) of the Employment Agreement, it is a condition
precedent to Unitek’s obligation to make the payments under clauses (i) and (ii)
of Section 7(c) that Employee executes and delivers this Release.
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.           Termination.  Each of the parties agrees that, except for the
parties respective rights and obligations pursuant to Sections 8, 9 and 20 of
the Employment Agreement (which shall survive in accordance with their
respective terms), the Employment Agreement is terminated effective as of, and
shall be of no further force and effect effective as of, ____________, ______.
 
2.           Release.  Employee ON BEHALF OF HIMSELF, HIS SPOUSE, ATTORNEYS,
HEIRS, EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS, AND ANY TRUSTS, PARTNERSHIPS
AND OTHER ENTITIES UNDER HIS CONTROL (TOGETHER, THE “EMPLOYEE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES each of Unitek, [benefits plan
administrator], their respective employees and affiliates, and their respective
predecessors, successors and assigns and their respective past and present
stockholders, members, directors, officers, employees, agents, representatives,
principals, insurers and attorneys (together the “Employer Parties”) from any
and all claims, demands, liabilities, suits, damages, losses, expenses,
attorneys’ fees, obligations or causes of action, KNOWN OR UNKNOWN of any kind
and every nature whatsoever, and WHETHER OR NOT ACCRUED OR MATURED, that any of
them have or may have, arising out of or relating to any transaction, dealing,
relationship, conduct, act or omission, OR ANY OTHER MATTERS OR THINGS OCCURRING
OR EXISTING AT ANY TIME PRIOR TO AND INCLUDING THE EXECUTION DATE (including,
but not limited to, any claim against the Employer Parties based on, relating to
or arising under wrongful discharge, breach of contract (whether oral or
written), tort, fraud (including fraudulent inducement into this Release),
defamation, negligence, promissory estoppel, retaliatory discharge, the Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621, et seq., as amended,
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., as
amended (including the Civil Rights Act of 1991), the Americans with
Disabilities Act of 1990, 42 U.S.C. §§ 12101, et seq., as amended, Employee
Retirement Income Security Act of 1974, (“ERISA”), 29 U.S.C. §§ 1001 et seq., as
amended, the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et seq.,
as amended, the Labor Management Relations Act, 29 U.S.C. §§ 141 et seq., as
amended, the Occupational Safety and Health Act (“OSHA”),
 
 

--------------------------------------------------------------------------------


 

29 U.S.C. §§ 651 et seq., as amended, the Racketeer Influenced and Corrupt
Organizations Act (“RICO”), 18 U.S.C. §§ 1961 et seq., as amended, the Sarbanes
Oxley Act of 2002, the Sabine Pilot Doctrine and/or the American Jobs Creation
Act of 2004, or any other federal, state or local law relating to employment or
discrimination in employment, including, without limitation, the Texas
Commission on Human Rights Act, the Texas Worker’s Compensation Act and the
Texas Payday Act) arising out of or relating to Employee’s employment by Unitek
or the Employment Agreement or his services as an officer or employee of Unitek,
or otherwise relating to the termination of such employment or the Employment
Agreement (“Released Claims”); provided, however, that such general release will
not limit or release the Employer Parties from their respective obligations (i)
under this Release, or (ii) under the surviving portions of the Employment
Agreement as specified in Section 1 hereof.  Employee, ON BEHALF OF HIMSELF AND
EMPLOYEE PARTIES, hereby covenants forever not to assert, file, prosecute,
maintain, commence, institute (or sponsor or purposely facilitate any person in
connection with the foregoing), any complaint or lawsuit or any legal, equitable
or administrative proceeding of any nature, against any of the Employer Parties
in connection with any matter released in this Section 2, and represents and
warrants that no other person or entity has initiated or, to the extent within
his control, will initiate any such proceeding on his or their behalf.  For
avoidance of doubt, this Release covers both claims that Employee knows about
and those he may not know about.
 
3.           Acknowledgement of Waiver of Claims under ADEA.  Employee
acknowledges that, pursuant to Section 2 hereof, he is waiving and releasing any
rights he may have against the Employer Parties under the Age Discrimination in
Employment Act of 1967 and that this waiver and release is knowing and
voluntary.  Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled.  Employee further acknowledges that (a) he has had at least twenty-one
(21) days to consider and review the terms of this Release or has knowingly and
voluntarily waived his right to do so; (b) he has been advised by the Employer
Parties to consult with his attorney regarding the terms of this Release; (c)
any and all questions regarding the terms of this Release have been asked and
answered to his complete satisfaction; (d) he has read this Release and fully
understands its terms and their import; and (e) the consideration provided for
herein is good and valuable.  Employee understands that he may revoke this
Release, in writing within seven (7) days of the Execution Date, and this
Release shall not become effective and enforceable until such period has expired
(the “Revocation Period”).  In the event that Employee revokes this Release
prior to the expiration of the Revocation Period, this Release shall be null and
void ab initio, and Employee acknowledges and agrees that he will not receive
the benefits provided by this Release or in the Employment Agreement (including
payment under Section 7(c) of the Employment Agreement) if he revokes this
Release.
 
4.           Acknowledgments.  Employee acknowledges that he understands the
terms of this Release, that he has executed this Release knowingly and
voluntarily and that, before entering into this Release, he has had the
opportunity to consult with any attorney or other advisor of his choice, and has
done so, and has not relied in connection herewith on legal counsel for
Unitek.  Employee acknowledges that, in consideration for the covenants and
releases contained herein, he will receive the payments as described in Section
7(c) of the Employment Agreement, and that he would not receive such payment
without the execution of this Release.
 
5.           Modification.  This Release may not be modified or amended except
in writing signed by the parties.  No term or condition of this Release will be
deemed to have been waived except in writing by the party charged with
waiver.  A waiver shall operate only as to the specific term or condition waived
and will not constitute a waiver for the future or act on anything other than
that which is specifically waived.
 

--------------------------------------------------------------------------------


 
6.           Counterparts.  This Release may be executed in any number of
counterparts, each of which shall be an original, but all of which, together
shall constitute one and the same instrument.  Any counterpart of this Release
that has attached to it separate signature pages that together contain the
signature of all parties hereto shall for all purposes be deemed a fully
executed original.  Facsimile signatures shall constitute original signatures.
 
7.           Successors and Assigns.  All the terms and provisions of this
Release shall be binding upon and inure to the benefit of the parties hereto and
to their respective successors and permitted assigns.  Neither this Release nor
any rights or obligations hereunder may be assigned by Employee, other than by
will or the laws of descent or distribution.
 
8.           Severability.  All provisions of this Release are intended to be
severable.  In the event any provision or restriction contained herein is held
to be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Release.  The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court or
arbitrator of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court or arbitrator may limit this Release to
render it reasonable in the light of the circumstances in which it was entered
into and specifically enforce this Release as limited.
 
9.           Governing Law.  This Release shall be governed by and construed in
accordance with the laws of the State of Texas without reference to principles
of conflict of laws.
 
10.           Construction.  The parties agree that this Release was negotiated
by the parties and shall not be construed against any party.
 


 
[The Remainder of This Page Is Intentionally Left Blank.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Release as of the day and
year first above written.
 
UNITEK:
 
Unitek USA, LLC
 
 
By: 

--------------------------------------------------------------------------------

Name:
Title:
 


 
Accepted and Agreed to:
 
I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THE FOREGOING RELEASE, THAT I
UNDERSTAND ALL OF ITS TERMS, AND THAT I AM ENTERING INTO IT VOLUNTARILY.  I
FURTHER ACKNOWLEDGE THAT I AM AWARE OF MY RIGHTS TO REVIEW AND CONSIDER THIS
RELEASE FOR 21 DAYS AND TO CONSULT WITH AN ATTORNEY ABOUT IT, AND STATE THAT
BEFORE SIGNING THIS RELEASE, I HAVE EXERCISED THESE RIGHTS TO THE FULL EXTENT
THAT I DESIRED.
 
__________________________
EMPLOYEE


Date Signed:
 
STATE OF ____________
)
 
)
COUNTY OF __________
)
   

On this _____ day of ___________, 20__, personally appeared before me, a Notary
Public, EMPLOYEE, known (or proved) to me to be the person whose name is
subscribed to the above instrument who acknowledged that EMPLOYEE executed the
instrument.
 


 
___________________________________
Expiration:
 
 

--------------------------------------------------------------------------------

 



